 


 HR 6342 ENR: Veterans Programs Extension Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 6342 
 
AN ACT 
To amend title 38, United States Code, to extend certain expiring provisions of law administered by the Secretary of Veterans Affairs, to expand eligibility for the Survivors’ and Dependents’ Educational Assistance program, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Veterans Programs Extension Act of 2006. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Extension of certain expiring provisions of law administered by the Secretary of Veterans Affairs. 
Sec. 3. Expansion of eligibility for Survivors’ and Dependents’ Educational Assistance program. 
Sec. 4. Deadline and permanent requirement for report on educational assistance program. 
Sec. 5. Reauthorization of biennial report of Advisory Committee on Women Veterans. 
Sec. 6. Parkinson’s Disease research, education, and clinical centers and multiple sclerosis centers of excellence. 
Sec. 7. Authorization of major medical facility leases. 
Sec. 8. Technical and clerical amendments. 
Sec. 9. Codification of cost-of-living adjustment provided in Public Law 109–361.   
2.Extension of certain expiring provisions of law administered by the Secretary of Veterans Affairs 
(a)Authority for health care for participation in DOD chemical and biological warfare testingSection 1710(e)(3)(D) of title 38, United States Code, is amended by striking December 31, 2005 and inserting December 31, 2007. 
(b)Grant and per diem grant assistance for homeless veteransSection 2011(a)(2) of such title is amended by striking September 30, 2005 and inserting September 30, 2007. 
(c)Treatment and rehabilitation for seriously mentally ill and homeless veteransSection 2031(b) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(d)Additional services for homeless and seriously mentally ill veteransSection 2033(d) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(e)Advisory committee on homeless veteransSection 2066(d) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(f)Government markers in private cemeteriesSection 2306(d)(3) of such title is amended by striking December 31, 2006 and inserting December 31, 2007. 
(g)Additional educational assistance allowance for work-studySection 3485(a)(4) of such title is amended in subparagraphs (A), (C), and (F) by striking December 27, 2006 and inserting June 30, 2007.  
3.Expansion of eligibility for Survivors’ and Dependents’ Educational Assistance program 
(a)Expansion of eligibilitySection 3501(a)(1) of title 38, United States Code, is amended— 
(1)in the matter preceding subparagraph (A), by striking means— and inserting means any of the following:; 
(2)in each of subparagraphs (A) through (D), by capitalizing the first letter of the first word; 
(3)in subparagraph (A)— 
(A)by inserting after a person who the following: , as a result of qualifying service;  
(B)by striking the comma at the end of clause (i) and inserting ; or; 
(C)by striking , or at the end of clause (ii) and inserting a period; and 
(D)by striking clause (iii); 
(4)in subparagraph (B) by striking the comma at the end and inserting the following: sustained during a period of qualifying service.;  
(5)in subparagraph (C)— 
(A)by inserting or child after the spouse; and  
(B)by striking , or at the end and inserting a period; 
(6)in subparagraph (D)— 
(A)in clause (i), by inserting before the comma the following: sustained during a period of qualifying service; and 
(B)by striking the comma at the end and inserting a period; 
(7)by inserting after subparagraph (D) the following new subparagraph: 
 
(E)The spouse or child of a person who— 
(i)at the time of the Secretary’s determination under clause (ii), is a member of the Armed Forces who is hospitalized or receiving outpatient medical care, services, or treatment;  
(ii)the Secretary determines has a total disability permanent in nature incurred or aggravated in the line of duty in the active military, naval, or air service; and 
(iii)is likely to be discharged or released from such service for such disability. ; and 
(8)by striking arising out of and all that follows through the end. 
(b)Conforming amendments to chapter 35Chapter 35 of such title is further amended as follows: 
(1)Section 3501(a) is amended by adding at the end the following new paragraph: 
 
(12)The term qualifying service means service in the active military, naval, or air service after the beginning of the Spanish-American War that did not terminate under dishonorable conditions.. 
(2)Section 3511 is amended— 
(A)in subsection (a)(1)— 
(i)by striking Each eligible person and inserting the following: Each eligible person, whether made eligible by one or more of the provisions of section 3501(a)(1) of this title,; 
(ii)by striking a period and inserting an aggregate period; and 
(iii)by striking the second sentence; 
(B)in subsection (b)— 
(i)in paragraph (2)— 
(I)by striking the provisions of section 3501(a)(1)(A)(iii) or and inserting section; and 
(II)by striking or at the end; 
(ii)in paragraph (3)— 
(I)by striking section 3501(a)(1)(D) and inserting subparagraph (D) or (E) of section 3501(a)(1); and 
(II)by inserting or after the comma at the end; and  
(iii)by inserting after paragraph (3) the following new paragraph: 
 
(4)the parent or spouse from whom such eligibility is derived based upon subparagraph (E) of section 3501(a)(1) of this title no longer meets a requirement under clause (i), (ii), or (iii) of that subparagraph,; and 
(C)by striking subsection (c).  
(3)Section 3512 is amended— 
(A)in subsection (a)— 
(i)by striking an eligible person (within the meaning of section 3501(a)(1)(A) of this title) and inserting an eligible person whose eligibility is based on the death or disability of a parent or on a parent being listed in one of the categories referred to in section 3501(a)(1)(C) of this title; and 
(ii)in paragraph (6), by striking the provisions of section 3501(a)(1)(A)(iii) and inserting a parent being listed in one of the categories referred to in section 3501(a)(1)(C);  
(B)in subsection (b)— 
(i)in paragraph (1)(A)— 
(I)by inserting after section 3501(a)(1) of this title the following: or a person made eligible by the disability of a spouse under section 3501(a)(1)(E) of this title; and 
(II)by striking or 3501(a)(1)(D)(ii) of this title and inserting 3501(a)(1)(D)(ii), or 3501(a)(1)(E) of this title; 
(ii)in paragraph (1)(B), by adding at the end the following new clause: 
 
(iii)The date on which the Secretary notifies the member of the Armed Forces from whom eligibility is derived that the member has a total disability permanent in nature incurred or aggravated in the line of duty in the active military, naval, or air service.; and 
(iii)in paragraph (2)— 
(I)by striking or (D) of this title and inserting (D), or (E) of this title; and 
(II)by inserting whose eligibility is based on the death or disability of a spouse or on a spouse being listed in one of the categories referred to in section 3501(a)(1)(C) of this title after of this title); 
(C)in subsection (d), by striking veteran and inserting person; and 
(D)in subsection (e)— 
(i)by inserting based on a spouse being listed in one of the categories referred to in section 3501(a)(1)(C) of this title after of this title; 
(ii)by inserting so after the spouse was; and 
(iii)by striking by the Secretary and all that follows through occurs. 
(4)Section 3540 is amended by striking (as defined in subparagraphs (A), (B), and (D) of section 3501(a)(1) of this title) and inserting (other than a person made eligible under subparagraph (C) of such section by reason of a spouse being listed in one of the categories referred to in that subparagraph).  
(5)Section 3563 is amended by striking each eligible person defined in section 3501(a)(1)(A) of this title and inserting each eligible person whose eligibility is based on the death or disability of a parent or on a parent being listed in one of the categories referred to in section 3501(a)(1)(C) of this title. 
(c)Other conforming amendmentsSuch title is further amended as follows: 
(1)Sections 3686(a)(1) is amended by striking or (D) and inserting (D), or (E). 
(2)Section 5113(b)(3) is amended— 
(A)in subparagraph (B) by striking section 3501(a)(1) and all that follows through the end and inserting the following: subparagraphs (A), (B), (D), and (E) of section 3501(a)(1) of this title.; and   
(B)in subparagraph (C)— 
(i)by striking such veteran’s death and inserting the death of the person from whom such eligibility is derived; and 
(ii)by striking such veteran’s service-connected total disability permanent in nature and inserting the service-connected total disability permanent in nature (or, in the case of a person made eligible under section 3501(a)(1)(E), the total disability permanent in nature incurred or aggravated in the line of duty in the active military, naval, or air service) of the person from whom such eligibility is derived.  
(d)Effective dateThe amendments made by this section shall apply with respect to a payment of educational assistance for a course of education pursued after the date of the enactment of this Act.  
4.Deadline and permanent requirement for report on educational assistance program 
(a)Deadline for reportNot later than six months after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall each submit to Congress a report containing the information specified in subsections (b) and (c) of section 3036 of title 38, United States Code.  
(b)Repeal of terminationSection 3036 of title 38, United States Code, is amended by striking subsection (d). 
5.Reauthorization of biennial report of Advisory Committee on Women Veterans Section 542(c)(1) of title 38, United States Code, is amended by striking 2004 and inserting 2008. 
6.Parkinson’s Disease research, education, and clinical centers and multiple sclerosis centers of excellence 
(a)Requirement for establishment of centers 
(1)In generalSubchapter II of chapter 73 of title 38, United States Code, is amended by adding at the end the following new sections: 
 
7329.Parkinson’s Disease research, education, and clinical centers 
(a)Establishment of centers 
(1)The Secretary, upon the recommendation of the Under Secretary for Health, shall designate not less than six Department health-care facilities as the locations for centers of Parkinson’s Disease research, education, and clinical activities.  
(2)Subject to the appropriation of sufficient funds for such purpose, the Secretary shall establish and operate centers of Parkinson’s Disease research, education, and clinical activities at the locations designated pursuant to paragraph (1) for such centers. 
(b)Criteria for designation of facilities 
(1)In designating Department health-care facilities for centers under subsection (a), the Secretary, upon the recommendation of the Under Secretary for Health, shall assure appropriate geographic distribution of such facilities. 
(2)Except as provided in paragraph (3), the Secretary shall designate as the location for a center of Parkinson’s Disease research, education, and clinical activities pursuant to subsection (a)(1) each Department health-care facility that as of January 1, 2005, was operating a Parkinson’s Disease research, education, and clinical center.  
(3)The Secretary may not under subsection (a) designate a facility described in paragraph (2) if (on the recommendation of the Under Secretary for Health) the Secretary determines that such facility— 
(A)does not meet the requirements of subsection (c); or 
(B)has not demonstrated— 
(i)effectiveness in carrying out the established purposes of such center; or 
(ii)the potential to carry out such purposes effectively in the reasonably foreseeable future.  
(c)Requirements for designation 
(1)The Secretary may not designate a Department health-care facility as a location for a center under subsection (a) unless the peer review panel established under subsection (d) has determined under that subsection that the proposal submitted by such facility as a location for a new center under subsection (a) is among those proposals that meet the highest competitive standards of scientific and clinical merit. 
(2)The Secretary may not designate a Department health-care facility as a location for a center under subsection (a) unless the Secretary (upon the recommendation of the Under Secretary for Health) determines that the facility has (or may reasonably be anticipated to develop) each of the following: 
(A)An arrangement with an accredited medical school that provides education and training in neurology and with which the Department health-care facility is affiliated under which residents receive education and training in innovative diagnosis and treatment of chronic neurodegenerative diseases and movement disorders, including Parkinson’s Disease.  
(B)The ability to attract the participation of scientists who are capable of ingenuity and creativity in health-care research efforts. 
(C)An advisory committee composed of veterans and appropriate health-care and research representatives of the Department health-care facility and of the affiliated school or schools to advise the directors of such facility and such center on policy matters pertaining to the activities of the center during the period of the operation of such center. 
(D)The capability to conduct effectively evaluations of the activities of such center. 
(E)The capability to coordinate (as part of an integrated national system) education, clinical, and research activities within all facilities with such centers. 
(F)The capability to jointly develop a consortium of providers with interest in treating neurodegenerative diseases, including Parkinson’s Disease and other movement disorders, at facilities without such centers in order to ensure better access to state-of-the-art diagnosis, care, and education for neurodegenerative disorders throughout the health care system of the Department.  
(G)The capability to develop a national repository in the health care system of the Department for the collection of data on health services delivered to veterans seeking care for neurodegenerative diseases, including Parkinson’s Disease, and other movement disorders.  
(d)Peer review panel 
(1)The Under Secretary for Health shall establish a panel to assess the scientific and clinical merit of proposals that are submitted to the Secretary for the establishment of centers under this section.  
(2) 
(A)The membership of the panel shall consist of experts in neurodegenerative diseases, including Parkinson’s Disease, and other movement disorders. 
(B)Members of the panel shall serve for a period of no longer than two years, except as specified in subparagraph (C). 
(C)Of the members first appointed to the panel, one half shall be appointed for a period of three years and one half shall be appointed for a period of two years, as designated by the Under Secretary at the time of appointment. 
(3)The panel shall review each proposal submitted to the panel by the Under Secretary and shall submit its views on the relative scientific and clinical merit of each such proposal to the Under Secretary. 
(4)The panel shall not be subject to the Federal Advisory Committee Act. 
(e)Priority of fundingBefore providing funds for the operation of a center designated under subsection (a) at a Department health-care facility other than at a facility designated pursuant to subsection (b)(2), the Secretary shall ensure that each Parkinson’s Disease center at a facility designated pursuant to subsection (b)(2) is receiving adequate funding to enable that center to function effectively in the areas of Parkinson’s Disease research, education, and clinical activities.  
(f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for the support of the research and education activities of the centers established pursuant to subsection (a). The Under Secretary for Health shall allocate to such centers from other funds appropriated generally for the Department medical services account and medical and prosthetics research account, as appropriate, such amounts as the Under Secretary for Health determines appropriate.  
(g)Award competitionsActivities of clinical and scientific investigation at each center established under subsection (a) shall be eligible to compete for the award of funding from funds appropriated for the Department medical and prosthetics research account. Such activities shall receive priority in the award of funding from such account insofar as funds are awarded to projects for research in Parkinson's Disease and other movement disorders.  
7330.Multiple sclerosis centers of excellence 
(a)Establishment of centers 
(1)The Secretary, upon the recommendation of the Under Secretary for Health, shall designate not less than two Department health-care facilities as the locations for multiple sclerosis centers of excellence.  
(2)Subject to the appropriation of sufficient funds for such purpose, the Secretary shall establish and operate multiple sclerosis centers of excellence at the locations designated pursuant to paragraph (1) for such centers. 
(b)Criteria for designation of facilities 
(1)In designating Department health-care facilities for centers under subsection (a), the Secretary, upon the recommendation of the Under Secretary for Health, shall assure appropriate geographic distribution of such facilities. 
(2)Except as provided in paragraph (3), the Secretary shall designate as the location for a multiple sclerosis center of excellence pursuant to subsection (a)(1) each Department health-care facility that as of January 1, 2005, was operating a multiple sclerosis center of excellence.  
(3)The Secretary may not under subsection (a) designate a facility described in paragraph (2) if (on the recommendation of the Under Secretary for Health) the Secretary determines that such facility— 
(A)does not meet the requirements of subsection (c); or 
(B)has not demonstrated— 
(i)effectiveness in carrying out the established purposes of such center; or 
(ii)the potential to carry out such purposes effectively in the reasonably foreseeable future.  
(c)Requirements for designation 
(1)The Secretary may not designate a Department health-care facility as a location for a center under subsection (a) unless the peer review panel established under subsection (d) has determined under that subsection that the proposal submitted by such facility as a location for a new center under subsection (a) is among those proposals that meet the highest competitive standards of scientific and clinical merit. 
(2)The Secretary may not designate a Department health-care facility as a location for a center under subsection (a) unless the Secretary (upon the recommendation of the Under Secretary for Health) determines that the facility has (or may reasonably be anticipated to develop) each of the following: 
(A)An arrangement with an accredited medical school that provides education and training in neurology and with which the Department health-care facility is affiliated under which residents receive education and training in innovative diagnosis and treatment of chronic neurodegenerative diseases, including multiple sclerosis.  
(B)The ability to attract the participation of scientists who are capable of ingenuity and creativity in health-care research efforts. 
(C)An advisory committee composed of veterans and appropriate health-care and research representatives of the Department health-care facility and of the affiliated school or schools to advise the directors of such facility and such center on policy matters pertaining to the activities of the center during the period of the operation of such center. 
(D)The capability to conduct effectively evaluations of the activities of such center. 
(E)The capability to coordinate (as part of an integrated national system) education, clinical, and research activities within all facilities with such centers. 
(F)The capability to jointly develop a consortium of providers with interest in treating multiple sclerosis at facilities without such centers in order to ensure better access to state-of-the-art diagnosis, care, and education for autoimmune disease affecting the central nervous system throughout the health care system of the Department.  
(G)The capability to develop a national repository in the health care system of the Department for the collection of data on health services delivered to veterans seeking care for autoimmune disease affecting the central nervous system.  
(d)Peer review panel 
(1)The Under Secretary for Health shall establish a panel to assess the scientific and clinical merit of proposals that are submitted to the Secretary for the establishment of centers under this section.  
(2) 
(A)The membership of the panel shall consist of experts in autoimmune disease affecting the central nervous system. 
(B)Members of the panel shall serve for a period of no longer than two years, except as specified in subparagraph (C). 
(C)Of the members first appointed to the panel, one half shall be appointed for a period of three years and one half shall be appointed for a period of two years, as designated by the Under Secretary at the time of appointment. 
(3)The panel shall review each proposal submitted to the panel by the Under Secretary and shall submit its views on the relative scientific and clinical merit of each such proposal to the Under Secretary. 
(4)The panel shall not be subject to the Federal Advisory Committee Act. 
(e)Priority of fundingBefore providing funds for the operation of a center designated under subsection (a) at a Department health-care facility other than at a facility designated pursuant to subsection (b)(2), the Secretary shall ensure that each multiple sclerosis center at a facility designated pursuant to subsection (b)(2) is receiving adequate funding to enable that center to function effectively in the areas of multiple sclerosis research, education, and clinical activities.  
(f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for the support of the research and education activities of the centers established pursuant to subsection (a). The Under Secretary for Health shall allocate to such centers from other funds appropriated generally for the Department medical services account and medical and prosthetics research account, as appropriate, such amounts as the Under Secretary for Health determines appropriate.  
(g)Award competitionsActivities of clinical and scientific investigation at each center established under subsection (a) shall be eligible to compete for the award of funding from funds appropriated for the Department medical and prosthetics research account. Such activities shall receive priority in the award of funding from such account insofar as funds are awarded to projects for research in multiple sclerosis and other neurodegenerative disorders. . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7328 the following new items: 
 
 
7329. Parkinson’s Disease research, education, and clinical centers. 
7330. Multiple sclerosis centers of excellence.. 
(b)Effective dateSection 7329 and 7330 of title 38, United States Code, as added by subsection (a), shall take effect at the end of the 30-day period beginning on the date of the enactment of this Act. 
7.Authorization of major medical facility leases 
(a)Fiscal Year 2006 LeasesThe Secretary of Veterans Affairs may carry out the following major medical facility leases in fiscal year 2006 at the locations specified, in an amount for each lease not to exceed the amount specified for that location: 
(1)For an outpatient clinic, Baltimore, Maryland, $10,908,000. 
(2)For an outpatient clinic, Evansville, Indiana, $8,989,000. 
(3)For an outpatient clinic, Smith County, Texas, $5,093,000. 
(b)Fiscal Year 2007 LeasesThe Secretary of Veterans Affairs may carry out the following major medical facility leases in fiscal year 2007 at the locations specified, in an amount for each lease not to exceed the amount specified for that location: 
(1)For an outpatient and specialty care clinic, Austin, Texas, $6,163,000. 
(2)For an outpatient clinic, Lowell, Massachusetts, $2,520,000. 
(3)For an outpatient clinic, Grand Rapids, Michigan, $4,409,000. 
(4)For up to four outpatient clinics, Las Vegas, Nevada, $8,518,000. 
(5)For an outpatient clinic, Parma, Ohio, $5,032,000. 
(c)Authorization of Appropriations for Major Medical Facility Leases 
(1)Fiscal year 2006 leasesThere is authorized to be appropriated for the Secretary of Veterans Affairs for fiscal year 2006 for the Medical Care account, $24,990,000 for the leases authorized in subsection (a).  
(2)Fiscal year 2007 leasesThere is authorized to be appropriated for the Secretary of Veterans Affairs for fiscal year 2007 for the Medical Care account, $26,642,000 for the leases authorized in subsection (b). 
8.Technical and clerical amendments 
(a)Title 38, united states codeTitle 38, United States Code, is amended as follows: 
(1)Citation correctionSection 1718(c)(2) is amended by inserting of 1938 after Act.  
(2)Citation correctionSection 1785(b)(1) is amended by striking Robert B. and inserting Robert T.. 
(3)Punctuation correctionSection 2002(1) is amended by inserting a closing parenthesis before the period at the end. 
(4)Punctuation correctionSection 2011(a)(1)(C) is amended by inserting a period at the end. 
(5)Cross reference correctionSection 2041(a)(3)(A)(i) is amended by striking under this chapter and inserting established under section 3722 of this title. 
(6)Citation correctionSection 8111(b)(1) is amended by striking into the strategic and all that follows through and Results Act of 1993 and inserting into the strategic plan of each Department under section 306 of title 5 and the performance plan of each Department under section 1115 of title 31. 
(7)Repeal of obsolete textSection 8111 is further amended— 
(A)in subsection (d)(2), by striking effective October 1, 2003,; and  
(B)in subsection (e)(2)— 
(i)in the second sentence, by striking shall be implemented no later than October 1, 2003, and; and 
(ii)in the third sentence, by striking , following implementation of the schedule,. 
(8)Citation correctionSection 8111A(a)(2)(B)(i) is amended by striking Robert B. and inserting Robert T..  
(b)Public Law 107–296Effective as of November 25, 2002, section 1704(d) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2315) is amended— 
(1)by striking 101(25)(d) and inserting 101(25)(D); and 
(2)by striking 3011(a)(1)(A)(ii)(II) and inserting 3011(a)(1)(A)(ii)(III).   
9.Codification of cost-of-living adjustment provided in Public Law 109–361 
(a)Veterans’ disability compensationSection 1114 of title 38, United States Code, is amended— 
(1)in subsection (a), by striking $112 and inserting $115; 
(2)in subsection (b), by striking $218 and inserting $225; 
(3)in subsection (c), by striking $337 and inserting $348; 
(4)in subsection (d), by striking $485 and inserting $501; 
(5)in subsection (e), by striking $690 and inserting $712; 
(6)in subsection (f), by striking $873 and inserting $901; 
(7)in subsection (g), by striking $1,099 and inserting $1,135; 
(8)in subsection (h), by striking $1,277 and inserting $1,319; 
(9)in subsection (i), by striking $1,436 and inserting $1,483; 
(10)in subsection (j), by striking $2,393 and inserting $2,471; 
(11)in subsection (k)— 
(A)by striking $87 both places it appears and inserting $89; and 
(B)by striking $2,977 and $4,176 and inserting $3,075 and $4,313, respectively; 
(12)in subsection (l), by striking $2,977 and inserting $3,075; 
(13)in subsection (m), by striking $3,284 and inserting $3,392; 
(14)in subsection (n), by striking $3,737 and inserting $3,860; 
(15)in subsections (o) and (p), by striking $4,176 each place it appears and inserting $4,313; 
(16)in subsection (r)— 
(A)in paragraph (1), by striking $1,792 and inserting $1,851; and 
(B)in paragraph (2), by striking 2,669 and inserting $2,757; and 
(17)in subsection (s), by striking $2,678 and inserting $2,766. 
(b)Additional compensation for dependentsSection 1115(1) of such title is amended— 
(1)in subparagraph (A), by striking $135 and inserting $139; 
(2)in subparagraph (B), by striking $233 and $68 and inserting $240 and $70, respectively; 
(3)in subparagraph (C), by striking $91 and $68 and inserting $94 and $70, respectively; 
(4)in subparagraph (D), by striking $109 and inserting $112; 
(5)in subparagraph (E), by striking $257 and inserting $265; and 
(6)in subparagraph (F), by striking $215 and inserting $222. 
(c)Clothing allowance for certain disabled veteransSection 1162 of such title is amended by striking $641 and inserting $662. 
(d)Dependency and indemnity compensation for surviving spouses 
(1)New law dicSubsection (a) of section 1311 of such title is amended— 
(A)in paragraph (1), by striking $1,033 and inserting $1,067; and 
(B)in paragraph (2), by striking $221 and inserting $228. 
(2)Old law dicThe table in paragraph (3) of such subsection is amended to read as follows: 
 
 
 
Pay gradeMonthly ratePay gradeMonthly rate 
 
E–1$1,067W–4$1,276 
E–2$1,067O–1$1,128 
E–3$1,067O–2$1,165 
E–4$1,067O–3$1,246 
E–5$1,067O–4$1,319 
E–6$1,067O–5$1,452 
E–7$1,104O–6$1,637 
E–8$1,165O–7$1,768 
E–9$1,2151O–8$1,941 
W–1$1,128O–9$2,076 
W–2$1,172O–10$2,2762 
W–3$1,207 
1 If the veteran served as Sergeant Major of the Army, Senior Enlisted Advisor of the Navy, Chief Master Sergeant of the Air Force, Sergeant Major of the Marine Corps, or Master Chief Petty Officer of the Coast Guard, at the applicable time designated by section 1302 of this title, the surviving spouse's rate shall be $1,312. 
2 If the veteran served as Chairman or Vice Chairman of the Joint Chiefs of Staff, Chief of Staff of the Army, Chief of Naval Operations, Chief of Staff of the Air Force, Commandant of the Marine Corps, or Commandant of the Coast Guard, at the applicable time designated by section 1302 of this title, the surviving spouse's rate shall be $2,443.. 
(3)Additional dic for children or disabilitySuch section is further amended— 
(A)in subsection (b), by striking $257 and inserting $265; 
(B)in subsection (c), by striking $257 and inserting $265; and 
(C)in subsection (d), by striking $122 and inserting $126. 
(e)Dependency and indemnity compensation for children 
(1)DIC when no surviving spouseSection 1313(a) of such title is amended— 
(A)in paragraph (1), by striking $438 and inserting $452;  
(B)in paragraph (2), by striking $629 and inserting $649; 
(C)in paragraph (3), by striking $819 and inserting $846; and 
(D)in paragraph (4), by striking $819 and $157 and inserting $846 and $162, respectively. 
(2)Supplemental DIC for certain childrenSection 1314 of such title is amended— 
(A)in subsection (a), by striking $257 and inserting $265; 
(B)in subsection (b), by striking $438 and inserting $452; and 
(C)in subsection (c), by striking $218 and inserting $225. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
